Dismissed and Memorandum Opinion filed November 15, 2007







Dismissed
and Memorandum Opinion filed November 15, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00214-CV
____________
 
DAVID A. FETTNER, Appellant
 
V.
 
AFTERMATH, INC., CHRISTOPHER WILSON, TIMOTHY
REIFSTECK, and GURNEY F. PEARSALL, JR., Appellees
 

 
On Appeal from the County Court at Law No. 2 
Galveston County,
Texas
Trial Court Cause
No. 54,654
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed January 31, 2007.  On April 26, 2007, this
court ordered the parties to mediate the case.  On August 3, 2007, the parties
notified this court that they had reached an agreement to settle the issues on
appeal and requested an extension of time to file a motion to dismiss the
appeal.  We granted the motion and abated the appeal.  On November 2, 2007,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  We reinstate the
appeal for purposes of ruling on appellant=s motion and grant the motion.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 15, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.